Opinion of the Court by
Judge Hardin:
The amended answer setting up the release of the female plaintiffs and their husbands, presented, as we think, a sufficient defense to the action, so far as they were concerned, and the court properly overruled the objection made on behalf of the plaintiffs to its being filed. And as the release was uncontroverted by. the plaintiffs, the judgment rendered by the court without any disposition of the partial defense so pleaded was erroneous.
The act, approved January 26, 1866, giving to attorneys a lien for their fees .'on claims in their hands for collection, even if construed to authorize the attorney to resist the dismission of a suit in pursuance of an agreement of his client, certainly did not authorize the judgment in disregard of the release pleaded in this case, as no claim secured by that act was presented or disclosed.
Wherefore, the judgment is reversed, and the cause remanded for further proceedings not inconsistent with this opinion.